Citation Nr: 1141106	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran disagreed and perfected an appeal.  The Veteran provided testimony and evidence at an April 2011 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript at page 5.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss.  Essentially, he maintains that he was exposed to light weapons fire during training exercises during his active military duty.  He testified that he served as a mortarman and fired the mortar without hearing protection, and that he has had hearing difficulty in his left ear since service.  See April 2011 hearing transcript at page 5.  He also testified that after service he was employed as a drywall finisher and was not exposed to excessive noise.  See April 2011 hearing transcript at page 6.  The Veteran further testified that he had no audiological examination upon his separation from active duty service.  See April 2011 hearing transcript at page 4.  

The Veteran was examined in May 2009 by a VA audiologist who diagnosed the Veteran's left ear hearing loss with a "Classic Noise Induced Notch at 4 k [four thousand] hz [hertz] (Mod[erate] - Severe) rising to moderate and mild 6-8 k hz."  The examiner opined that because three in-service hearing tests showed that the Veteran's hearing was within normal limits, the Veteran's current hearing loss was not related to his active duty service.  

Two other examiners have determined that the Veteran's exposure to noise during service caused his current hearing loss.  First, a June 2008 VA audiology consult report notes that although the results of the hearing examination were not "valid for rating purposes," the examiner opined that it was "more likely as not a contributing factor in left ear hearing impairment."  Second, Dr. S.A., D.O., noted that the Veteran stated he had experienced hearing loss and tinnitus symptoms for 44 years and that after review of the Veteran's medical records it was his professional opinion that the hearing loss was caused by in-service exposure to excessive noise.  The Board notes that neither of the examiners provide a rationale for their opinions and neither noted the in-service hearing test results.

By the same token, the Board observes that the May 2009 VA examiner noted only that three hearing tests were within normal limits and that, therefore, his current hearing loss was not attributable to his in-service exposure to noise.  Instead, the examiner noted that "occupational noise can't be" ruled out as a cause for the hearing loss.  The examiner's opinion appears to be based on facts not in evidence; that is, there is no evidence of record that the Veteran was exposed to excessive noise after service.  As argued by the Veteran, it appears that the examiner gave more weight to his speculation that the Veteran was exposed to noise after service than to the Veteran's statement regarding noise exposure during service.  

Moreover, the examiner did not discuss the in-service hearing tests which showed deviation in hearing during service although the results do not meet the definition of hearing loss set forth in 38 C.F.R. § 3.385 (2011).  The Board notes that the Court of Appeals for Veterans Claims (Court) held that even if a Veteran does not manifest hearing loss during service, he is not precluded from proving that his current hearing loss is related to his active duty service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A VA examiner should discuss the results of the in-service hearing in the context of hearing loss after service.

The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, the Board finds that none of the examiners sufficiently addressed the medical evidence to allow for adjudication of the Veteran's claim.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  For those reasons, the Board remands the claim for another examination.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain VA medical records pertaining to the veteran that are dated from June 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to the Veteran that date from June 2008.  If there are no additional records, document the claims folder accordingly.  

2.  Schedule the Veteran for a VA audiological examination.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner should conduct audiological testing and provide an opinion regarding whether the Veteran's current left ear hearing loss was at least as likely as not (a probability of 50 percent or greater) incurred in or aggravated by his active duty service.  In that regard, the examiner should consider the Veteran's reports of continuing symptoms of hearing problems following excessive noise exposure in service.  

The examiner shall specifically address the results of hearing tests included in the Veteran's service treatment records and provide a complete explanation regarding their pertinence, or lack thereof, to the Veteran's current hearing loss.

The examiner shall provide a rationale for any opinion reached and clearly state the reasons for findings made.

3.  Ensure that the above steps have been accomplished and that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



